Citation Nr: 1009595	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  07-01 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen service connection for a skin disorder, claimed as 
pseudofolliculitis barbae (PFB).  

2.  Entitlement to service connection for PFB.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from March to July 1975, 
and from June to July 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran's application to reopen his 
service connection claim for PFB.  He subsequently initiated 
and perfected an appeal of this rating determination.  

The issue of service connection for PFB is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In an August 2000 decision, the RO denied the Veteran's 
application to reopen his service connection claim for a skin 
disorder.  He did not appeal that decision and it became 
final.  

2.  Evidence submitted since the RO's August 2000 decision, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the service connection claim for a skin 
disability, and therefore raises a reasonable possibility of 
substantiating the issue on appeal.  


CONCLUSIONS OF LAW

1.  The August 2000 rating decision which denied the 
Veteran's application to reopen his service connection claim 
for a skin disorder is final.  38 U.S.C.A. § 7105 (West 
2002).  

2.  Evidence received since the August 2000 rating decision 
is new and material, and the Veteran's service connection 
claim for PFB is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen a service connection claim for 
PFB.  In an August 2000 rating decision, the RO denied the 
application to reopen his service connection claim for a skin 
disability.  Because he did not file a timely notice of 
disagreement regarding this determination, the August 2000 
denial became final.  38 U.S.C.A. § 7105 (West 2002).  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

In the present case, the Veteran has submitted additional 
evidence in support of his application to reopen.  For the 
reasons to be discussed below, at least some of this evidence 
is new and material, and his claim may be reopened for 
consideration on the merits.  

In support of his claim, the Veteran has submitted additional 
evidence which suggests he has PFB or a related skin disorder 
as a chronic and continuing disability.  Specifically, he has 
submitted VA outpatient treatment records which indicate he 
has been seen on several occasions for facial cysts or skin 
nodules.  

For example, he sought treatment in November 2002 for a 
nodule on his right cheek which was suspected to be an insect 
bite.  In April 2004, he was again seen for a pruritic nodule 
on the right side of his face, which first appeared 
approximately six months ago.  He also reported an itchy rash 
involving his forearms.  The impression was of prurigo 
nodules, and he was given a topical medication.  

In March 2005, his prurigo nodule was still present, but had 
improved to some degree with use of medication.  By May of 
the same year, the nodule was essentially resolved, but 
acne/folliculitis was still present.  Finally, the Veteran 
has also offered his own statements regarding chronic skin 
problems, especially of the face, following service, and the 
Board notes such symptomatology is easily observable even by 
laypersons.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  For the purposes of determining if reopening is 
warranted, this evidence is presumed credible. 

This evidence is new, in that it was not previously submitted 
at the time of the August 2000 denial.  Additionally, the 
newly submitted evidence is not cumulative and redundant of 
evidence already of record, as it suggests that the Veteran 
has a current skin disability involving his face.  No such 
evidence was of record at the time of the prior denial, when 
the RO found no current diagnosis of or treatment for the 
claimed condition, although PFB was noted during military 
service.  

Next, because this evidence establishes a current diagnosis 
of a skin disorder, it is material, as it bears directly and 
substantially upon the specific matter under consideration.  
Additionally, this evidence, by itself or in connection with 
evidence previously assembled, raises a reasonable 
possibility of substantiating the claim.  

Based on the above, the Board finds the aforementioned 
additional evidence to be both new and material.  The Veteran 
having submitted new and material evidence, his service 
connection claim for PFB must be reopened and considered on 
the merits.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).

Finally, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  To the 
extent there may be any deficiency of notice or assistance, 
there is no prejudice to the Veteran in proceeding with the 
issue on appeal given the favorable nature of the Board's 
decision to reopen the pending claim.  


ORDER

New and material evidence having been submitted, the claim 
for PFB is reopened.  


REMAND

The Veteran's service connection claim for a skin disorder, 
claimed as PFB, having been reopened, it may now be 
considered on the merits.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) (holding that a veteran's claim for service 
connection is properly understood as a claim for compensation 
for symptomatology regardless of how the symptomatology is 
diagnosed).    

Review of the entire record indicates that in May 1975, while 
on active duty, he was issued a shaving profile for PFB, 
described as severe.  He has also stated he has had recurrent 
skin problems involving the face and other areas since 
service and, although he is a layperson, he is qualified to 
offer evidence regarding lay-observable symptomatology.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Additionally, post-service medical records occasionally 
confirm chronic PFB; for example, PFB was noted on VA 
hospitalization in February 1991.  Finally, he has a current 
diagnosis of folliculitis as recently as 2005, as discussed 
above.  In sum, the Veteran has presented sufficient evidence 
to necessitate a VA medical opinion.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).    

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from the 
North Texas VA Health Care System for the 
period from September 2007 to the present.

2.  Schedule the Veteran for an 
examination for the purpose of determining 
the etiology of any current skin disorder.  

All pertinent symptomatology and findings 
should be reported in detail.  After fully 
reviewing the Veteran's medical history, 
the examiner should indicate the presence 
of any current skin disorder, especially 
of the face.  

For any noted current disorder, the 
examiner should state whether it is at 
least as likely as not the disability had 
its onset during any period of active 
military service, or is due to or the 
result of a disease or injury incurred 
therein.  

The examiner should provide a complete 
rationale for all conclusions reached.  If 
the examiner determines that the requested 
opinion cannot be provided without resort 
to mere speculation that he or she discuss 
why such an opinion is not possible.  

3.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, adjudicate the 
Veteran's pending claim in light of any 
additional evidence added to the record.  

If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


